        CASE 0:21-cv-00200-SRN-ECW Doc. 18 Filed 04/09/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

PROSERV REMOVAL, INC., on behalf                Case No. 0:21-cv-00200 (SRN/ECW)
of itself and all others similarly
situated,                                               CLASS ACTION

                                Plaintiff(s),      STIPULATION EXTENDING
                                                     DEFENDANT’S TIME TO
v.                                              RESPOND TO THE CLASS ACTION
                                                         COMPLAINT
CRYSTEEL MANUFACTURING, INC.

                             Defendant(s).


      WHEREAS, on January 27, 2021, Proserv Removal, Inc. (“Proserv”) filed a

Class Action Complaint (“Complaint”) against Defendant Crysteel Manufacturing,

Inc. (“Crysteel”) (ECF 1);

      WHEREAS,        Proserv    served the     Complaint   via process   server on

January 29, 2021;

      WHEREAS, Crysteel’s answer or motion was due February 19, 2021;

      WHEREAS, Crysteel sought Proserv’s consent to extend time to file an answer

or motion, and pursuant to Order (ECF 14), a twenty-one (21) day extension was

granted setting the deadline as March 12, 2021;

      WHEREAS, to facilitate discussions in an effort to resolve the matter, the

parties stipulated to a thirty (30) day extension of time for Crysteel to respond to
       CASE 0:21-cv-00200-SRN-ECW Doc. 18 Filed 04/09/21 Page 2 of 4




the Complaint (ECF 15), and the Court granted the extension on March 15, 2021,

extending the deadline to April 12, 2021 (ECF 17);

      WHEREAS, the parties are still engaging in good faith discussion to resolve

this dispute, and have started to informally exchange information to facilitate

settlement;

      WHEREAS, to give the parties additional time to discuss settlement and

exchange information, the parties agree to extend Cysteel’s response deadline by

seventy-five (75) days; and,

      NOW, THEREFORE, good cause having been shown, the parties, by their

respective counsel, hereby stipulate and agree to extend Crysteel’s response

deadline by seventy-five (75) days, or until June 28, 2021.




                                          2
      CASE 0:21-cv-00200-SRN-ECW Doc. 18 Filed 04/09/21 Page 3 of 4




Dated: April 9, 2021            LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                 s/ Karen Hanson Riebel
                                Karen Hanson Riebel, Reg. No. 0219770
                                Kate M. Baxter-Kauf, Reg. No. 392037)
                                100 Washington Avenue South
                                Suite 2200
                                Minneapolis, MN 55401
                                khriebel@locklaw.com
                                kmbaxter-kauf@locklaw.com
                                (612) 339-6900

                                Kenneth J. Grunfeld, Esq.
                                Admitted Pro Hac Vice
                                GOLOMB & HONIK, P.C.
                                1835 Market Street
                                Suite 2900
                                Philadelphia, PA 19103
                                kgrunfeld@golombhonik.com
                                (215) 985-9177

                                Attorneys for Plaintiff
                                and the Proposed Classes




                                    3
      CASE 0:21-cv-00200-SRN-ECW Doc. 18 Filed 04/09/21 Page 4 of 4




Dated: April 9, 2021            GREENE ESPEL PLLP


                                 s/ Jeanette M. Bazis
                                Jeanette M. Bazis, Reg. No. 0255646
                                X. Kevin Zhao, Reg. No. 0391302
                                Aaron P. Knoll, Reg. No. 0393066
                                222 S. Ninth Street, Suite 2200
                                Minneapolis, MN 55402
                                jbazis@greeneespel.com
                                kzhao@greeneespel.com
                                aknoll@greeneespel.com
                                (612) 373-0830

                                Attorneys for Defendant
                                Crysteel Manufacturing Inc.




                                    4
